Citation Nr: 1727620	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to specially adapted housing (SAH). 

2.  Entitlement to an effective date prior to April 30, 1974, for the grant of service connection for thrombophlebitis of the right leg, on grounds other than clear and unmistakable error (CUE).

3.  Entitlement to increases in the "staged" (30 percent prior to February 21, 2007, and 70 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 60 percent for right leg thrombophlebitis.

5.  Entitlement to a rating in excess of 60 percent for left leg thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO); they are now in the jurisdiction of the New York, New York, RO.  In September 2007, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In February 2008, June 2010, and February 2013, the case was remanded for additional development.

When it was previously before the Board, the matter of the ratings assigned for PTSD were considered as separate issues: (1) entitlement to an effective date prior to February 21, 2007, for the increase to 70 percent and (2) entitlement to a rating in excess of 70 percent.  For clarity, the matter is recharacterized as a single issue.  (To the extent that the Veteran's correspondence on this matter could be read as raising a claim for an earlier effective date for the grant of service connection for PTSD, the Board notes that free-standing earlier effective date claims (without an allegation of CUE in a prior decision) are invalid.)     

The Board observes that the Veteran (and his representative) continue to present argument on matters not in appellate status.  The Board will explain these matters to ensure that the Veteran understands how to properly pursue the benefits sought.  

First, in the Board's 2013 remand, the Veteran was advised that the matter of an earlier effective date for a grant of service connection for left leg thrombophlebitis based on CUE in a July 1974 rating decision was not properly before the Board because the July 1974 rating decision was subsumed by a November 1975 Board decision (denying the claim) and was subject to revision only by a Motion of CUE or Reconsideration filed at the Board.  See 38 U.S.C.A. §§ 7104, 7111; 38 C.F.R. §§ 20.1100, 20.1104(a)(1), 20.1400.  Although the Veteran has continued to assert entitlement to the benefit sought, see, e.g., February 2017 notice of disagreement (NOD), an appropriate motion, complying with the statutory and regulatory requirements governing such action, has not been received.  Therefore, the Board is unable to consider the matter at this time.

Second, in the Board's 2013 remand the RO and the Veteran were tasked with resolving whether there was a timely substantive appeal of in the matter of entitlement to an effective date prior to April 30, 1974, for the grant of service connection for right leg thrombophlebitis on the basis of CUE.  In February 2017, VA notified the Veteran that his July 2011 substantive appeal was not timely, and provided him notice of his right to appeal that determination.  He did not appeal the determination as to the timeliness of the substantive appeal of this issue.  Therefore, timeliness of the appeal and entitlement to an earlier effective date for the grant of service connection for right leg thrombophlebitis on the basis of CUE are not before the Board.  (Consideration of an earlier effective date based on other theories is addressed in the decision, below.)  

Finally, in the 2013 remand, the RO was instructed to provide an appropriate statement of the case (SOC) on the matter of whether there was CUE in a July 1970 rating decision that did not assign a compensable rating for eczematoid dermatitis of the feet; the Veteran was to be advised that the Board would not have jurisdiction over the matter unless a timely substantive appeal was filed.  An SOC was issued in May 2013, and the Veteran did not file a substantive appeal.  Therefore, although argument on the matter was presented, see, e.g., May 2017 post-remand brief, the Board does not have jurisdiction to consider the issue.  38 U.S.C.A. § 7105.

A June 2012 rating decision denied service connection for a left hip disability.  The Veteran initiated an appeal in that matter (October 2010 NOD), but did not perfect his appeal following issuance of a September 2015 SOC, and the June 2012 rating decision became final.  Since then, the issue has been re-raised in January 2017 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to SAH and regarding the ratings assigned for PTSD and thrombophlebitis of the right and left legs are being REMANDED to the AOJ.  VA will notify the Veteran if action is required.


FINDING OF FACT

The first communication from the Veteran expressing an intent to file a claim of service connection for right leg thrombophlebitis was received on April 30, 1974.


CONCLUSION OF LAW

An effective date earlier than April 30, 1974, for the grant of service connection for right leg thrombophlebitis (on grounds other than CUE) is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155 (2014), 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by a September 2003 letter; the matter was thereafter readjudicated in February 2007, April 2009, August 2012, and February 2017 SOCs and supplemental SOCs (SSOCs).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

At the hearing before the undersigned, the Veteran was advised of the criteria governing service connection and effective dates, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

All evidence relevant to the matter at hand has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary. 

The Board finds that no further assistance to the Veteran in developing the facts pertinent to this claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  See generally 38 C.F.R. § 3.159 c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically as to what the evidence shows, or fails to show, regarding the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, if a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §  3.1(p).

Under the version of 38 C.F.R. § 3.155 in effect during the time under consideration, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.

The effective date currently assigned for the Veteran's right leg thrombophlebitis is April 30, 1974, the date VA received his claim for "thrombosis."  The Board has reviewed the claims file to determine whether there is any correspondence prior to that date that could be construed as an informal claim for benefits for right leg thrombophlebitis.

In January 1968, VA received a claim of service connection for right ankle disability, described as an injury from shrapnel and a poisoned spear that resulted in right ankle swelling.  On February 1968 VA examination, the Veteran reported that his left ankle was "always swelling" and painful at night and that his right ankle was injured by a punji stick.  Physical examination revealed a 1 inch scar on the right lower third of the anterior tibial area that was smooth and asymptomatic.  An April 1968 rating decision granted service connection for a right ankle spear wound.  

In May 1970, the VA received a claim of service connection for "jungle rot" of the bilateral feet and left leg swelling.  On June 1970 VA examination, the examiner diagnosed eczematoid dermatitis of the bilateral feet (i.e., a skin condition.)  In a July 1970 rating decision, the Veteran was granted service connection for skin disability of both feet.  No other correspondence received by VA prior to April 30, 1974, expresses an intent to apply for service connection for right leg thrombophlebitis.  

In short, under the governing regulations in effect at the relevant time, any claim for VA benefits "must identify the benefit sought."  38 C.F.R. § 3.155 (2015).  While evidence submitted prior to April 30, 1974, does refer to disabilities of the right lower extremity, it refers specifically to other conditions (i.e., a puncture wound and a skin condition), for which service connection was granted.  The Board finds that there is no indication that the Veteran was also seeking service connection for right leg thrombophlebitis, a pulmonary condition, prior to April 30, 1974.  (To the extent that he reported right ankle swelling in his 1968 claim, the Board notes that on examination he reported only left ankle swelling, i.e., no right ankle disability other than a scar was noted on examination, and the record does not suggest that thrombophlebitis had been diagnosed at that time, i.e., entitlement had not yet arisen.  (See, e.g., letter from Dr. Farber, received in May 1974, first noting treatment for any pulmonary disability in December 1973.)  Thus, there is no evidence suggesting disability or impairment beyond that contemplated by the assignment of service connection for a puncture wound.)
The Board acknowledges the Veteran's assertion that symptoms noted/reported prior to April 30, 1974, were early manifestations of his later diagnosed thrombophlebitis, see, e.g., May 2010 opinion from Dr. Shack, or that he is entitled to an earlier effective date based on the date his right leg thrombophlebitis was diagnosed, see, e.g., February 2017 VA  Form 646.  However, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Demonstrating that entitlement existed prior to the date the claim was received does not, as a matter of law, establish entitlement to an earlier effective date.  38 C.F.R. § 3.400(b)(2).  Thus, treatment records dating prior to April 30, 1974, but not received until after that date, do not confer entitlement an earlier effective date for the grant of service connection for right leg thrombophlebitis.  (See, e.g., letter from Dr. Farber, dated April 23, 1974, but received May 6, 1974.)

In summary, the Veteran's claim of service connection for right leg thrombophlebitis was received on April 30, 1974.  The Board finds that no formal or informal claim for such benefit was received prior to that date.  Therefore, an effective date prior to April 30, 1974, is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to April 30, 1974, for the grant of service connection for right leg thrombophlebitis (on grounds other than CUE) is denied.


REMAND

The Board's February 2013 remand instructed the AOJ to complete additional development regarding entitlement to SAH and increases in the ratings assigned for thrombophlebitis of the legs and PTSD, then readjudicate the matters in an SSOC.  The record does not indicate that an SSOC was issued/the matters were readjudicated.  Consequently, remand is required for compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)  (An SSOC was issued February 2017 addressing the matter of the effective date for service connection for right leg disability, discussed above.)

Additionally, in the February 2013 remand, the Board noted that the Veteran had identified a number of pertinent private treatment providers, but that VA had not received adequate (i.e., completed) releases to obtain those records.  The AOJ was instructed to request specific authorizations, and the Veteran was advised that a governing regulation provides that where requested releases are not received within one year, the claim is to be considered abandoned.  See 38 C.F.R. § 3.158(a).  He did not respond until over three years had passed; nonetheless the AOJ continued to adjudicate the claim.  

Because no SSOC was issued, the Board is unclear as to what records were received or considered by the AOJ.  On remand, the AOJ should prepare a summary of all private treatment records previously sought, identify which releases/records were provided by the Veteran (and which were not), and which private treatment records responded to VA's requests for records (and which did not).  

Furthermore, the Veteran's May 2017 Post-Remand Brief suggests that his service-connected bilateral thrombophlebitis and PTSD have worsened.  Consequently, new examinations to assess the current severity of the disabilities are necessary. 
The matter of entitlement to SAH is inextricably intertwined with the matter of the ratings assigned for PTSD and thrombophlebitis of the lower extremities and must be deferred pending resolution of those claims.

Finally, as the Veteran appears to be receiving ongoing treatment for his psychiatric and thrombophlebitis disabilities, and records of such treatment are clearly pertinent (and may be critical) evidence in a claim for increase (and VA records are constructively of record), updated treatment records must be obtained.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his PTSD and lower extremity thrombophlebitis (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from all providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should prepare a summary of all private treatment records previously sought, identify which releases/records were provided by the Veteran (and which were not), and which private treatment records responded to VA's requests for records (and which did not).  

3.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to assess the current severity of his service-connected PTSD.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously noted and any increase in the severity of PTSD symptoms since April 2006.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 30 percent (prior to February 21, 2007,) and 70 percent (from that date), as well as any other symptoms of similar gravity found on examination/in the record, but not listed in the rating criteria.  If a symptom noted is/was present, note its severity and frequency.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case), to include discussion of whether any such worsening occurred prior to April 2006. 

The examiner should also specifically comment on any discrepancies between the psychiatric disability picture presented by clinical treatment records/examination reports, and that provided in lay testimony from the Veteran and his friends/family. 

The examiner must explain the rationale for all opinions, citing to supporting factual data.

4.  The AOJ should also arrange for the Veteran to be examined by a vascular surgeon to assess the current severity of his service-connected thrombophlebitis of both lower extremities.  (If a vascular surgeon is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file provided to a vascular surgeon for an opinion.) 

The entire record (including this remand) must be reviewed by the examiner(s) in conjunction with the examination.  Any indicated tests or studies should be completed, and the examiner should have available for review the schedular criteria for rating thrombophlebitis.  

The examiner(s) should describe all symptoms, and associated functional impairment, resulting from the Veteran's service-connected thrombophlebitis of the lower extremities.  Specifically, the examiner is asked to address whether the Veteran has, or has had, massive board-like edema with constant pain at rest, and to identify and symptoms/impairment resulting from thrombophlebitis that are not listed in the rating schedule.  (See, e.g., September 2007 Board hearing transcript (noting the Veteran's report that he has ulcers resulting from his thrombophlebitis that give off a strong odor.))

The examiner should also note whether the Veteran's reports of symptomatology are consistent with notations in treatment records.  The examiner is asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).

The examiner is also asked to address whether it is at least as likely as not that thrombophlebitis of both extremities has resulted in the loss of use of one or both of the Veteran's lower extremities so as to preclude unaided locomotion. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.
5.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


